.•



                                    · UNITED STATES DISTRICT COURT
                                                 forthe
                                  EASTERN DISTRICT OF NORTH CAROLINA

     U.S.A. vs. Howard Williams Pierce                                            Docket No. 5:09-CR-202-lBO

                                    Petition for Action on Supervised Release

     COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for
     modification of the Judgment and Commitment Order of Howard Williams Pierce, who, upon an earlier
     plea of guilty to Conspiracy to Possess With the Intent to Distribute and Distribute More Than 50 Grams
     of Cocaine Base and 500 Grams of Cocaine, 21 U.S.C. § 846, was sentenced by the Honorable Terrence
     W. Boyle, U.S. District Judge, on October 27, 2011, to the custody of the Bureau of Prisons for a term of
     120 months. It was further ordered that upon release from imprisonment the defendant be placed on
     supervised release for a period of 60 months.

        Howard Williams Pierce was released from custody on July 30, 2018, at which time the term of
     supervised release commenced.

     RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
     FOLLOWS:

     The defendant has failed to maintain full time working hours during this period of supervision. The
     defendant has had opportunities to work, however, has not followed through on those opportunities. The
     defendant is a HOPE court participant and has a requirement to work full time. The recommendation is
     for the defendant to complete a minimum of 16 hours of community service per week. The defendant will
     be permitted to forego this condition in the event he provide verifiable proof of a minimum 30 hours per
     week of work and/or satisfactory attendance to an educational program. The defendant signed a Waiver of
     Hearing agreeing to the proposed modification of supervision.

     PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

         1. The defendant shall perform 16 hours of community service per week as directed by the probation
            office. This condition will be excused if the defendant provides proof of 30 hours per week of
            verifiable employment or satisfactory attendance to an educational program.

     Except as herein modified, the judgment shall remain in 'full force and effect.

     Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                           is true and correct.


     Isl Jeffrey L. Keller                                 Isl Taylor R. O'Neil
     Jeffrey L. Keller                                     Taylor R. O'Neil
     Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                           3-10 New Bern Avenue, Room 610
                                                           Raleigh, NC 27601-1441
                                                           Phone:919-861-8698
                                                           Executed On: October 01, 2018
Howard Williams Pierce
Docket No. 5:09-CR-202-lBO
Petition For Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this    ..:J      day of   Q~       , 2018, and ordered filed and
made a part of the records in the above case.


·~¥
Terrence W. Boyle
U.S. District Judge




                                                                                r
